DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/28/2022 canceling Claims 10 and 12 and amending Claims 1 – 9, 11, 13 and 14. Claims 1 – 9, 11, 13 and 14 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Keros on 03/18/2022.
The application has been amended as follows: 
Claims 1, 11 and 13 have been amended to - -
1. (Currently amended) An aircraft turbojet nacelle of an aircraft turbojet engine comprising an active device for attenuating tonal acoustic emissions of [[a]] the aircraft turbojet nacelle 
a circulation conduit for supplying controlled pressurized air flow from a flow path;
a diffuser disposed at an outlet of the circulation conduit; and 
a rotary element receiving a supplied controlled pressurized air of the air flow and being fluidly coupled to the diffuser, wherein the rotary element comprises: 

an outlet sleeve positioned between the chopping system and the diffuser, wherein: 
the rotary element is controlled in speed and delivers to the diffuser a pulsed air flow rate of the pulsated flow with a pulsation having an adjusted frequency, phase, and amplitude so as to reduce acoustic power radiated out of the nacelle, and 
the outlet sleeve has an adjustable passage geometry for the pulsed air flow rate, wherein the adjustable passage geometry of the outlet sleeve is adjusted based on the adjusted frequency of the pulsed air flow rate, the adjustable passage geometry of the outlet sleeve adjusts a length of the outlet sleeve between the rotary element and the diffuser, -2-Appln. No.: 17/014,527Attorney Docket No.: 0102-000471/US/NPA
wherein the circulation conduit comprises an air inlet taken on a secondary flow given by a fan of the aircraft turbojet engine, and 
wherein the aircraft turbojet engine is a bypass turbojet engine.
11. (cancelled)
13. (cancelled) - -

Allowable Subject Matter
Claims 1 – 9 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741